Citation Nr: 0024840	
Decision Date: 09/18/00    Archive Date: 09/27/00

DOCKET NO.  98-18 145A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Newark, New 
Jersey


THE ISSUE

Entitlement to a monetary allowance for a child suffering 
from spina bifida under 38 U.S.C.A. § 1805 and 38 C.F.R. § 
3.814.


REPRESENTATION

Appellant represented by:	A. Robert Gloeser, Attorney


WITNESSES AT HEARING ON APPEAL

Appellant and her mother



ATTORNEY FOR THE BOARD

Michael E. Kilcoyne, Counsel


INTRODUCTION

The veteran upon whose service this claim is based had active 
military service from March 1969 to October 1973; he died in 
January 1999.  The appellant is the veteran's natural child.  

A perfected appeal to the Board of Veterans' Appeals (Board) 
of a particular decision entered by a Department of Veterans 
Affairs (VA) regional office (RO) consists of a notice of 
disagreement in writing received within one year of the 
decision being appealed and, after a statement of the case 
has been furnished, a substantive appeal received within 60 
days of the issuance of the statement of the case or within 
the remainder of the one-year period following notification 
of the decision being appealed.

The present case arises from a decision entered by the RO in 
June 1998, with which disagreement was expressed in August 
1998.  A statement of the case was issued in September 1998, 
and the appeal was perfected upon the receipt at the RO of a 
VA Form 9 (Appeal to Board of Veterans' Appeals) in November 
1998.  A Travel Board hearing, at which the appellant and her 
mother testified, with the assistance of their attorney, was 
conducted by the undersigned at the RO in July 2000, after 
which the matter was forwarded to the Board in Washington, 
DC.  

In addition to the foregoing, the Board observes that, at the 
hearing conducted in July 2000, there was discussion, by the 
appellant's counsel and the appellant's mother, to the effect 
that the late veteran may have been exposed to Agent Orange 
or other herbicides in service, as a result of working on 
aircraft bound to and from Vietnam which he believed were 
carrying, or had carried, containers of such chemicals.  
Interpreting that colloquy in a liberal fashion, we consider 
it to raise an informal claim of entitlement to service 
connection for the cause of the veteran's death.  As such a 
claim has not been developed on appeal and is not 
inextricably intertwined with the issue now before the Board, 
it is referred to the RO for appropriate action.  

REMAND

This appeal arises out of a claim for an award of benefits 
under the provisions of Chapter 18, Title 38, United States 
Code.  According to the law, VA shall pay a monthly 
allowance, based upon the level of disability, to or for a 
child who VA has determined is suffering from spina bifida 
and who is a child of a Vietnam veteran.  38 U.S.C.A. § 
1805(a) (West 1991 & Supp. 2000); 38 C.F.R. § 3.814 (a).  By 
definition, a "Vietnam veteran" is a veteran who performed 
active military service in the Republic of Vietnam during the 
Vietnam era.  Service in the Republic of Vietnam includes 
service in the waters offshore and service in other locations 
if the conditions of service involved duty or visitation in 
the Republic of Vietnam.  38 C.F.R. § 3.814(c)(1).

The evidence in this case clearly shows that the appellant 
suffers from spina bifida.  There is some question, however, 
as to whether the late veteran, her natural father, was a 
Vietnam veteran, as defined by regulation.  The veteran 
unfortunately passed away during the pendency of this appeal, 
and is therefore unable to provide any information in this 
regard.

The veteran's DD 214 (Report of Separation From Active Duty) 
reflects that he did not serve in Indochina after 1964, 
however, it was suggested, at the July 2000 hearing, that the 
veteran might have had temporary duty assignments that 
required him to travel to Vietnam.  He evidently was 
stationed for approximately one year in the Philippine 
Islands.  The veteran's military occupational specialty was 
listed as Reciprocating Engine Mechanic, and his surviving 
spouse (who met the veteran in 1979) has testified, under 
oath, that the veteran told her he repaired aircraft that 
went to Vietnam, some of which carried barrels which he 
thought contained Agent Orange.  He also told her that he 
occasionally had to move some of those containers during the 
course of his aircraft maintenance, and that there was 
sometimes leakage of fluid from them.  Under questioning by 
her attorney, the veteran's widow was unable to say whether 
the veteran had ever been detailed to Vietnam to carry out 
aircraft repairs.

The Board notes that the statute and regulation which govern 
this case expressly require that the veteran, by dint of 
whose service benefits for his child's spina bifida 
disability are sought, must be a Vietnam veteran.  With all 
due respect for the assertions advanced in this case as to 
the veteran's possible exposure to Agent Orange and/or other 
herbicides at locations other than Vietnam, we must recognize 
that the spina bifida law does not authorize such a theory of 
entitlement.  As noted in the Introduction, above, a 
potential avenue for pursuing such a theory would be a claim 
for service connection for the cause of the veteran's death.  
Whether the appellant or her mother wish to file such a claim 
is a matter beyond the scope of the current appeal.

We do note, however, that the definition of "Vietnam 
veteran" found at  38 C.F.R. § 3.814(c)(1) contains no 
requirement as to a minimum period of time which a veteran 
must have spent in Vietnam.  The appellant's counsel has 
asserted that the veteran's DD Form 214 perhaps would not 
reflect brief missions on which the veteran was sent to 
Vietnam, or the surrounding waters, to perform repair duties.  
Counsel further argues that the consequences of this case are 
significant enough to the appellant that an effort should be 
made to rule in or rule out that possibility.  The Board 
agrees.

On the present record, this does not appear to be a well-
grounded claim.  However, verification as to whether the 
veteran ever did, or did not, perform military duties in an 
area within the geographical ambit of section 3.814(c)(1) is 
possible only through the review of Government records.  In 
order to ensure a complete record, and to enable the Board to 
determine whether this claim is well grounded, an attempt 
should be made to obtain, and associate with the appellant's 
VA file, the veteran's service personnel records, together 
with any other unit records from which it can be determined 
whether the veteran served, for any duration of time, in the 
Republic of Vietnam, as defined above.  See Robinette v. 
Brown, 8 Vet.App. 69 (1995).  See also McCormick v. Gober, 
___ Vet.App. ___, No. 98-48 (Aug. 18, 2000) (noting that 
pertinent records uniquely in the custody of the military or 
VA must be obtained before determination of well-groundedness 
is made). 

Under the circumstances described above, this case is 
remanded to the RO for the following action:  

1.  The RO should contact the National Personnel 
Records Center, and request that organization 
provide a copy of the veteran's service personnel 
records, in an effort to ascertain whether the 
veteran ever served in Vietnam, or in the waters 
offshore, or in other locations if the conditions 
of service involved duty or visitation in Vietnam.  
If these records do not establish that the 
veteran's service included duty in Vietnam, the RO 
should determine, from the personnel records, the 
units to which the veteran was assigned while on 
active service.  Then the RO should then contact 
the appropriate military agency (as for instance 
the U.S. Armed Services Center for Research of 
Unit Records, or any successor agency), to obtain 
operation reports or unit histories, etc., of 
those units during the time of the veteran's 
service with them, in order to ascertain whether 
the veteran was ever detailed or otherwise sent to 
perform duties in Vietnam.  


2.  After the requested development has been 
accomplished, the RO should enter its 
determination regarding the appellant's 
entitlement to benefits under 38 U.S.C.A. § 1805 
and 38 C.F.R. § 3.814.  If that decision remains 
adverse, the RO should provide the appellant and 
her representative a supplemental statement of the 
case, which addresses the evidence added to the 
record since the September 1998 statement of the 
case was issued.  After giving them an appropriate 
time in which to respond, the matter should be 
returned to the Board for further appellate 
review.  

Although no further action by the appellant is necessary she 
has the right to submit additional evidence and argument on 
the matter the Board has remanded to the regional office.  
Kutscherousky v. West, 12 Vet.App. 369 (1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 2000) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.



		
	ANDREW J. MULLEN
	Member, Board of Veterans' Appeals


Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 2000), only a 
final decision of the Board of Veterans' Appeals is 
appealable to the United States Court of Appeals for Veterans 
Claims.  This remand is in the nature of a preliminary order 
and does not constitute a final decision of the Board on the 
merits of this appeal.  38 C.F.R. § 20.1100(b) (1999).

